Exhibit 10.2
 
SOUTHERN CHINA LIVESTOCK, INC.
November 4, 2010
 
Mr. Xiao Maopu
Bldg 7, Ling Jiang Hua Yuan, Suite 901 Nanchang, Jiangxi, PRC
 
Re: Southern China Livestock, Inc. Board of Directors Dear Mr. Xiao Maopu:
 
Southern China Livestock, Inc., a Delaware corporation (the “Company”), is
pleased to advise you that you have been elected as a director of the Company,
subject to your acceptance and agreement to serve as a member of our Board of
Directors (the “Board”). Directors are elected for a period of one year and
until their successors are elected and qualified. At each annual meeting of
stockholders, we elect directors to serve for the following year. The Board is
responsible for managing our business and affairs.
 
This Agreement shall set forth the terms of your service as a director, keeping
in mind that, as a director of a Delaware corporation, you have the
responsibilities of a director under the Delaware General Corporation Law.
 
1. Acceptance; Board and Committee Service . You hereby accept your election as
a director of the Company. You agree to serve on the audit and compensation
committees, and, if the Company designates a nominating committee, you agree, if
you are appointed, to serve on that committee. You confirm to us that you are an
independent director as defined in the Nasdaq rules and regulations.
 
2. Services.
 
(a) The Board will have four regular meetings each year, one of which may be
held in the People’s Republic of China. Special meetings may be called from time
to time to the extent that they are deemed necessary. In addition, we expect
that the independent directors will have separate meetings, which may be held on
the same day as a board meeting.
 
(b) The audit committee will have four regular meetings, one to review the
financial statements for each of the first three fiscal quarters and a fourth to
review the audited financial statements for the fiscal year. At these meetings,
the audit committee will meet with representatives of our independent registered
accounting firm (the “auditors”) and, if the audit committee deems necessary or
desirable, the chief financial officer, to review the financial statements
together with any questions raised by the auditors’ review of our disclosure and
internal controls. The audit committee will also work with the auditors in
connection with the implementation of internal controls. Additional meetings of
the audit committee may be held.
 
  Board of Directors Offer Letter
1

--------------------------------------------------------------------------------

 
 
(c) The compensation committee is responsible for administering any stock option
or other equity-based incentive plans and for determining the compensation of
the chief executive officer and other executive officers. We expect that the
compensation committee will meet twice a year.
 
(d) A copy of the charters for the audit and compensation committee and our code
of ethics have previously been provided to you.
 
3. Attendance . Meetings for each year shall be scheduled at the beginning of
the year and shall be reasonably acceptable to all directors. If you are unable
to attend a meeting in person, you may participate by conference call. In
addition, you shall be available to consult with the other members of the Board
as necessary via telephone, electronic mail or other forms of correspondence. In
addition, you will review our financial statements and annual and quarterly
reports prior to the audit committee meetings. We anticipate that your
participation by means other than personal attendance, including review of our
financial statements and annual and quarterly reports, as described herein shall
be, on the average during the year, not more than ten hours per month.
 
4. Services for Others. While we recognize that you may serve as a director of
other companies, you understand and agree that you are and will be subject to
our policy that restricts you from using or disclosing any material non-public
information concerning our company or from using or disclosing any of our trade
secrets or other proprietary information. Similarly, you agree that you will not
use or disclose, in the performance of your duties as a director, any trade
secrets or proprietary information of any other company. You agree to execute
our standard non-disclosure agreement.
 
5. Blackout Period. You understand that we have a policy pursuant to which no
officer, director or key executive may engage in transactions in our stock
during the period commencing two weeks prior to the end of a fiscal quarter and
ending the day after the financial information for the quarter or year has been
publicly released. As a member of the audit committee, if you have information
concerning our financial results at any time, you may not engage in transactions
in our securities until the information is publicly disclosed.
 
6. Compensation.  As an independent director and member of the audit,
compensation and, if appointed, nominating, committees, you will receive an
annual fee of $8,000, payable quarterly.
 
7. Compensation for Subsequent Years. Your compensation for subsequent years
shall be determined by the Board or the compensation committee, provided that
the compensation for any year shall not be less than the compensation for the
immediately prior year.
 
  Board of Directors Offer Letter
2

--------------------------------------------------------------------------------

 
 
8. Reimbursement of Expenses . You will be reimbursed for all reasonable
expenses incurred in connection with the performance of your services as a
director and committee member and/or chairman, including your travel, lodging
and related expenses. If the Board or any committee has more than one meeting in
China, you may attend that meeting by conference call unless you are otherwise
in China.
 
9. Certain Representations .
 
(a) You represent and agree that you are accepting the shares of common stock
being issued to you pursuant to this Agreement for your own account and not with
a view to or for sale of distribution thereof. You understand that the
securities are restricted securities and you understand the meaning of the term
“restricted securities.” You further represent that you were not solicited by
publication of any advertisement in connection with the receipt of the Shares
and that you have consulted tax counsel as needed regarding the Shares.
 
(b) You further represent that, during the past five years:
 
(i) No petition has been filed under the federal bankruptcy laws or any state
insolvency law by or against, or a receiver, fiscal agent or similar officer has
been appointed by a court for your business or property, or any partnership in
which you were a general partner at or within two years before the time of such
filing, or any corporation or business association of which you were an
executive officer at or within two years before the time of such filing;
 
(ii) You have not been convicted in a criminal proceeding and are not the
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses);
 
(iii) You have not been the subject of any order, judgment, or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining you from, or otherwise
limiting, the following activities:
 
(A) Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading
Commission, or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity;
 
(B) Engaging in any type of business practice; or
 
  Board of Directors Offer Letter
3

--------------------------------------------------------------------------------

 
 
(C) Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;
 
(D) You have not been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting, for more than 60 days, your right to
engage in any activity described in Section 10(b)(iii)(A) of this Agreement, or
to be associated with persons engaged in any such activity; or
 
(iv) You have not been found by a court of competent jurisdiction in a civil
action or by the SEC to have violated any federal or state securities law, and
the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended, or vacated.
 
(v) You have not been found by a court of competent jurisdiction in a civil
action or by the Commodity Futures Trading Commission to have violated any
Federal commodities law, and the judgment in such civil action or finding by the
Commodity Futures Trading Commission has not been subsequently reversed,
suspended or vacated.
 
(c) Stock Ownership . Except as set forth on the signature page of this
 
Agreement, you do not own any shares of any class or series of our capital stock
or any options or warrants to purchase our capital stock or any securities
convertible into our capital stock.
 
10. Independent Contractor . You understand that, as a director, you will be an
independent contractor and not an employee, and, unless the Board expressly
grants you such authorization, you shall have no authority to bind us or to act
as our agent.
 
11. Entire Agreement; Amendment; Waiver . This Agreement expresses the entire
understanding with respect to the subject matter hereof and supersedes and
terminates any prior oral or written agreements with respect to the subject
matter hereof. This Agreement may be modified or amended, and no provision of
this Agreement may be waived, except by a writing that expressly refers to this
Agreements, states that it is an amendment, modification or waiver and is signed
by both parties, in the case of an amendment or modification or the party
granting the waiver in the case of a waiver. Waiver of any term or condition of
this Agreement by any party shall not be construed as a waiver of any subsequent
breach or failure of the same term or condition or waiver of any other term or
condition of this Agreement. The failure of any party at any time to require
performance by any other party of any provision of this Agreement shall not
affect the right of any such party to require future performance of such
provision or any other provision of this Agreement.
 
  Board of Directors Offer Letter
4

--------------------------------------------------------------------------------

 
 
The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 
Sincerely,
 
 

     Southern China Livestock Inc.                  By:  /s/ Pan Luping      
             Chief Executive Officer                      AGREED AND ACCEPTED  
                 /s/ Xiao Maopu          Xiao Maopu        

 
 
Shares of common stock, warrants, options or convertible securities owned as of
the date of this Agreement:                       
 
 
5